Citation Nr: 1741957	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a neurological disorder claimed as "severe tremors" and Parkinson's disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York (Agency of Original Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran is seeking service connection for tremors, to include as due to herbicide exposure.

Service treatment records (STRs) and the Veteran's DD Form 214 confirm the Veteran's service in Vietnam; therefore herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  STRs are silent for mention of treatment concerning tremors; however, the Veteran has submitted lay statements indicating that he has experienced tremors since shortly after service and that these symptoms have gradually worsened over time.  

The claims file contains post-service VA treatment records noting findings indicative of current tremors.  There is some discussion whether the Veteran manifests symptoms compatible with Parkinson's disease, and a VA neurologist found it necessary to comment that the Veteran had been exposed to Agent Orange in service.  There is also report of relevant evaluations performed by Dr. E. of the Sayre Outpatient Treatment Clinic as well as the Parkinson's Disease Research Education and Clinical Center which have not been associated with the claims folder.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his tremors.  Given the VA neurologist's reference to the Veteran's past herbicide exposure and the lay reports of symptoms within one year of service discharge, the Board finds a VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining complete records from Dr. E. of the Sayre Outpatient Treatment Clinic as well as the Parkinson's Disease Research Education and Clinical Center.

2.  Associate all known VA treatment records with the claims file since he first sought treatment.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's tremors.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his tremor symptoms, the lay witness observations since service; and VA treatment records noting the presence of essential tremors in both upper extremities and a resting tremor in the right upper/lower extremities.

The claims file and a copy of this remand must be made available to the examiner.  To the extent possible, the examiner is requested to identify the specific diagnosis relating to the Veteran's tremors and for such diagnosis provide opinion as to whether it is at least as likely as not (50 percent probability or greater) such disease had its onset in service, manifested within one year of service discharge or is causally related to exposure to an herbicide agent.  

In so doing, the examiner should specifically comment on whether the Veteran manifests Parkinson's disease or an organic disease of the nervous system.  The examiner should consider the Veteran's description of symptoms since service, see, e.g., VA neurology consultation dated November 2012, as well as the lay witness descriptions received in October 2011.  The examiner should explain whether there is any medical reason to accept or reject the lay descriptions of symptoms as demonstrating the onset of the current neurologic disorder within one year of service discharge.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

